FILED
                           NOT FOR PUBLICATION                                APR 21 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LUCAS NELSON and SHANNON                         No. 12-36042
ROBINSON NELSON,
                                                 D.C. No. 9:11-cv-00162-DWN
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

HARTFORD INSURANCE COMPANY
OF THE MIDWEST; SAFECO
INSURANCE COMPANY OF ILLINOIS;
and IRMA SULLIVAN, individually,

              Defendants - Appellees.


                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                       Argued and Submitted April 10, 2014
                               Seattle, Washington

Before: KOZINSKI, Chief Judge, and RAWLINSON and BEA, Circuit Judges.

       This case arises in diversity out of Montana. We review de novo the district

court’s order that granted summary judgment to Appellees, and we affirm. Autotel



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
v. Nevada Bell Tel. Co., 697 F.3d 846, 850 (9th Cir. 2012). We conclude that

under Montana law a common law action for bad faith insurance practices that

does not involve workers’ compensation does not accrue for statute of limitations

purposes solely upon judgment in or settlement of an underlying claim against a

defendant insurance company’s insured. Fode v. Farmers Ins. Exch., 719 P.2d
414, 417 (Mont. 1986) (holding that a common law bad faith cause of action

against an insurance company “may be filed to toll the statute of limitations”

during the pendency of an underlying suit against tortfeasor insureds); O’Connor v.

Nat’l Union Fire Ins. Co., 87 P.3d 454, 458 (Mont. 2004) (distinguishing Fode as

“not a workers’ compensation case”). Appellants’ claims against defendants

accrued under Montana law more than three years before they filed this suit and are

therefore time-barred. Mont. Code Ann. §§ 27-2-102(1)(a) & 102(2), 27-2-204(1).

      AFFIRMED.




                                         2